Name: Council Regulation (EEC) No 560/87 of 23 February 1987 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed
 Type: Regulation
 Subject Matter: marketing;  animal product;  food technology;  Europe
 Date Published: nan

 No L 57/6 Official Journal of the European Communities 27. 2. 87 COUNCIL REGULATION (EEC) No 560/87 of 23 February 1987 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fisheries products are processed and marketed Whereas this additional assistance must be limited in time and must comply with the financial arrangements applicable to common measures introduced by Regulation (EEC) No 355/77, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 17 (2) of Regulation (EEC) No 355/77 (3), as last amended by Regulation (EEC) No 2224/86 (4), provides that the rate of aid granted from the European Agricultural Guidance and Guarantee Fund for invest ­ ment projects may vary according to the regional situation as regards facilities for the processing and marketing of agricultural products ; Whereas rapid modernization of pigmeat processing and marketing undertakings in Ireland is hampered by serious structural handicaps ; whereas this handicap stems in particular from difficulties in the financing of investment in the modernization and restructuring of this sector ; Whereas the conditions laid down in the Regulation should accordingly be amended in order to deal more effectively with the problems of the pigmeat sector in Ireland ; whereas, in particular, the granting of more aid and a higher rate of contribution from the Guidance Section of the Fund may provide the necessary encour ­ agement for economic activities in those regions ; HAS ADOPTED THIS REGULATION : Article 1 Article 17 (2) of Regulation (EEC) No 355/77 is hereby amended as follows : 1 . The following is inserted after 'Ireland' in the second indent of point (a) : 'and in all regions of Ireland in the case of projects relating to pigmeat,' 2. The following is inserted after 'Ireland' in the first indent of point (c) : 'and in all regions of Ireland in the case of projects relating to pigmeat,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987 to 31 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (&gt;) OJ No C 320, 13 . 12. 1986, p. 10 . (2) Opinion delivered on 23 January 1987 (not yet published in the Official Journal). (3) OJ No L 51 , 23 . 2. 1977, p. 1 . (4) OJ No L 194, 17. 7. 1986, p. 4.